UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
------------------------------------------------------------------
                                                                     :
INFINITY CAPITAL LLC, et al.,                                        :
                                                                     :   Case Nos. 1:18-cv-2422
                                                                     :             1:18-cv-2423
                       Plaintiffs,                                   :
                                                                     :
vs.                                                                  :   OPINION & ORDER
                                                                     :   [Resolving Doc. 63]
FRANCIS DAVID CORPORATION,                                           :
                                                                     :
                       Defendant.                                    :
                                                                     :
------------------------------------------------------------------

JAMES S. GWIN, UNITED STATES DISTRICT JUDGE:

           In this contract dispute, the Court granted judgment for Plaintiffs Infinity Capital, LLC

and John Paul Golino.1 Defendant Francis David Corporation now moves to stay that

judgment pending appeal.2

           Federal Rule of Civil Procedure 62(b) allows a stay as of right once the losing party

posts a satisfactory supersedeas bond.3 Unsurprisingly,4 Plaintiffs also take issue with the

bond’s language.

           They argue that, in several ways, the bond is deliberately vague regarding the

surety’s obligation to pay, arguably opening unnecessary issues to potentially allow the

surety to evade responsibility. The Court agrees that, at a minimum, the language invites

further conflict. While the Court finds the proposed bond’s amount sufficient, its language

should mirror the one posted in KCI USA, Inc. v. Healthcare Essentials, Inc.5


           1 Docs. 59, 61, 62.
           2 Doc. 63. Plaintiffs oppose. Doc. 65.
           3 Fed. R. Civ. P. 62(b); Arban v. W. Pub. Corp., 345 F.3d 390, 409 (6th Cir. 2003).
           4 For the blissfully unfamiliar, this multi-million-dollar case hinged largely on a few murky contract clauses.
           5 Motion to Stay, KCI USA, Inc. v. Healthcare Essentials, Inc. No. 1:14-cv-549 (N.D. Ohio Sept. 28, 2018), ECF No. 440-2.
Case Nos.1:18-cv-2422
Gwin, J.

       For the foregoing reasons, the Court DENIES Defendant’s motion to stay without

prejudice to Defendant’s opportunity to file a substitute bond.

       IT IS SO ORDERED.



Dated: August 20, 2019                         s/       James S. Gwin
                                               JAMES S. GWIN
                                               UNITED STATES DISTRICT JUDGE




                                             -2-
